Citation Nr: 0212617	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-19 300	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to payment of compensation benefits for a right 
knee disability without reduction notwithstanding receipt of 
benefits under the Federal Employees Compensation Act.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from May 1974 to May 
1977.  

This matter is before the Board of Veterans' Appeals the 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office in  Sioux Falls, 
South Dakota (the RO) which reduced the veteran's VA 
compensation retroactively from June 4, 1998, the date of his 
election to receive benefits under the Federal Employees 
Compensation Act (FECA).  See 5 U.S.C. 8101 et seq.  

The Board remanded the appeal to the RO in February 2000 in 
response to the veteran's request for a Travel Board hearing.  
The veteran later withdrew his hearing request, and the case 
was returned to the Board.  After a review of the merits of 
the appeal, the Board again remanded the case to the RO in 
November 2000, this time for additional evidentiary 
development and adjudication.  Following completion of the 
actions requested, in an April 2002 Supplemental Statement of 
the Case the RO continued its prior determination and 
returned the case to the Board.  

Other issues

The issue presently before the Board is limited to the 
question of whether the veteran's compensation must be 
reduced to recoup the amount received as a result of an FECA 
award.  However, it must be noted that the veteran and his 
representative have contended, both in written presentations 
and in hearing testimony, that the RO committed 
administrative error in the processing of the veteran's 
election to receive FECA benefits and that the creation of 
the resulting overpayment of compensation in the amount of 
$13,904.40 was, in fact, the result of sole administrative 
error.  See C.F.R. § 3.500(e) (2001).  These allegations 
raise an issue as to whether the overpayment was properly 
created.  In addition, the veteran's representative requested 
in a January 2000 written presentation to the Board that 
"administrative waiver" be considered.  Neither the creation 
issue nor the waiver issue is properly before the Board at 
the present time.  The November 2000 Board remand referred 
both matters to the RO for appropriate consideration, but no 
action has evidently yet been taken.  Since the veteran 
remains entitled to have these issues adjudicated by the RO, 
subject to a separate right of appeal to the Board in the 
event of an adverse determination as to either, the issues 
are again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A 10 percent rating for bilateral chondromalacia was 
assigned in January 1980, effective in November 1979.  
Effective in March 1996, individual 10 percent ratings were 
assigned for each knee.  In September 1997, the assigned 
disability rating for the veteran's right knee was increased 
to 20 percent. 

2.  The veteran underwent a total right knee replacement in 
November 1997.  In January 1998, the RO assigned a total 
(100 percent) rating for the right knee for the period from 
November 4, 1997 through December 31, 1998, to be followed by 
a schedular 30 percent rating effective from January 1, 1999.  

3.  In June 1998, the veteran was awarded benefits 
administered by the Office of Workers Compensation Programs 
for aggravation of his service-connected right knee 
disability.  

4.  The veteran's VA disability compensation award was 
subsequently reduced to the 20 percent rate from the date of 
the veteran's election of FECA benefits.  


CONCLUSION OF LAW

The veteran's VA compensation was properly reduced due to his 
election to receive FECA benefits.  38 C.F.R. §§ 3.500(e), 
3.708 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in essence seeks to nullify a decision of the RO 
which retroactively reduced his VA disability benefits 
because of his election to receive benefits under FECA.

The Board will initially address the matter of whether this 
issue has been properly developed for appellate purposes.  
The merits of the claim will then be discussed.

Initial matter - VA's duty to notify/assist  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.   Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  In this case, the regulations are thus 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  The VCAA 
also requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

In the present case, the essential facts relevant to the 
issue before the Board are not in dispute and the factual 
evidence is not dispositive of the appeal.  The issue in this 
case is a legal one, the outcome of which is determined by 
the interpretation and application of the law and 
regulations.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) [holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law].  Consequently, the notice 
and duty to assist provisions of the VCAA do not appear to be 
applicable to the present appeal.  

In any event, it is clear that the veteran has been accorded 
ample notice of the law and regulations pertaining to his 
claim, most recently in the April 2002 Supplemental Statement 
of the Case.  Moreover, extensive evidentiary development of 
the record has been undertaken, in part as a result of the 
Board's November 2000 remand.  The veteran was informed of 
this by letter from the RO dated December 21, 2000.  The 
record on appeal indicates no reasonable possibility that any 
further development would aid the veteran in substantiating 
his claim.  See VCAA 114 Stat. 2097, § 5103A(a)(2) [VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."]; see also Wensch v. Principi, 15 Vet App 362 (2001) 
[when there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim, the VCAA does not apply].  

Moreover, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  The veteran testified at a RO 
hearing in May 1999.  As noted in the Introduction, the Board 
remanded this case in February 2000 so that the veteran could 
be scheduled for a Travel Board hearing.  The veteran later 
canceled his requested hearing. The veteran's very able 
representative has presented cogent argument in support of 
his claim, most recently in July 2002.

In summary, the requirements of law with respect to 
development of this claim have been satisfied.  The Board 
will accordingly move on to a discussion of the merits of the 
case.  In the interest of clarity, the relevant law and VA 
regulations will be briefly reviewed.  The factual background 
will be set forth.  The Board will then analyze the case and 
render a decision. 

Pertinent law and regulations

FECA

The Federal Employees' Compensation Act (FECA) as amended (5 
U.S.C.A. 8101 et seq.) provides for the payment of workers' 
compensation benefits to civilian officers and employees of 
all branches of the Government of the United States.  
See also 20 C.F.R. § 10.00 (2001).  

Where a veteran is entitled to compensation from OWCP based 
on civilian employment and is also entitled to compensation 
under laws administered by the VA for the same disability, he 
must elect which benefit he will receive.  On or after 
September 13, 1960, an award of VA benefits cannot be 
approved for payment of compensation concurrently with 
compensation from OCWP and, in such instances, an election to 
receive benefits from either agency is final.  There is no 
right of reelection.  38 C.F.R. § 3.708(b)(1) (2001).  

There is no prohibition against payment of benefits under 
FECA concurrently with other benefits administered by VA when 
such benefits are not based on the same disability.  38 
C.F.R. § 3.708(b)(2) (2001).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Factual background

The factual background of the case may be briefly summarized.  
The veteran initially established service connection for 
bilateral chondromalacia of the knees in 1977.  Effective in 
March 1996, separate 10 percent disability ratings were 
assigned for each knee.  

VA medical records show that the veteran was seen on a number 
of occasions for problems associated with degenerative 
arthritis of both knees.  The problems were evidently 
exacerbated by the veteran's work as a mail carrier, which 
entailed nine miles of walking per day.  In April 1997, a VA 
physician recommended that the veteran be reassigned to a job 
that did not require nine miles of walking per day.  In May 
1997, the VA physician expressed the opinion that the veteran 
had a "permanent aggravation" of his preexisting bilateral 
arthritis of the knees.  In a September 1997 rating decision, 
the veteran's right knee disability rating was increased to 
20 percent.  

The veteran underwent a total right knee replacement in 
November 1997.  In January 1998, based on the total right 
knee replacement, the RO assigned a temporary total 
(100 percent) rating for the right knee under Diagnostic 
Code 5055 for the period from November 4, 1997 through 
December 31, 1998, to be followed by a schedular 30 percent 
rating from January 1, 1999.  

The veteran filed a federal workers compensation claim with 
the Office of Workers Compensation Programs (OWCP).  The 
veteran was medically determined by OWCP to have received 
maximum medical improvement as of March 31, 1998.  In May 
1998, the U.S. Department of Labor informed the veteran that 
VA had confirmed that he would receive a 10 percent increase 
in his veteran's benefits and that he would have to elect 
between the VA benefits and the work-related FECA benefits.  
He was provided with the election form.  The veteran was 
notified on June 16, 1998 that FECA benefits had been awarded 
for the period from March 31, 1998, based on permanent 
partial impairment of the right leg.  

On July 1, 1998, the RO received a photocopy of the veteran's 
OWC Form CA-687 [Election of Benefits] dated June 4, 1998, 
together with several other FECA documents and a cover letter 
from the veteran's representative.  On October 26, 1998, the 
RO received the original copy of the Form CA-687.  FECA had 
erroneously submitted the form to the VA Regional Office in 
Denver, Colorado, in June 1998, and that office had forwarded 
it to the RO in Sioux Falls, South Dakota.  

The RO notified the veteran on November 4, 1998 that it 
proposed to reduce the veteran's VA disability compensation 
benefits for his right knee to 20 percent from June 4, 1998 
because of his election to receive FECA compensation.  The 
veteran was notified on April 19, 1999 that the reduction had 
been effectuated.  This appeal followed.  


Analysis

The veteran is contesting the action taken by the RO to 
reduce his VA  compensation award for his service-connected 
right knee disability to 20 percent as a result of his 
election to receive Federal workers' compensation benefits 
for the same right knee disability under the Federal 
Employees Compensation Act.  

It is clear from the unambiguous language of 38 C.F.R. § 
3.708 that the veteran was not entitled to simultaneously 
receive both the FECA benefits awarded in June 1998 for right 
knee disability and the additional VA disability 
compensation, including a temporary total rating, which had 
been awarded in January 1998 for the same disability.  The 
Board finds that the reduction of the veteran's compensation 
award by VA was proper, and indeed was mandatory under the 
law cited above.  

In short, it is clear that the law prohibits simultaneous 
receipt of VA compensation benefits and FECA benefits for the 
same disability.  The veteran has chosen to receive benefits 
under FECA.   Accordingly, it is required that his VA 
benefits be reduced effective as of the date of the FECA 
award.  Where the law and not the evidence is dispositive, a 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The veteran has indicated awareness of the requirement that 
VA benefits be reduced following a FECA election.  However, 
he contends that although an increase in the disability 
evaluation for his right knee to 30 percent was related to 
the work-related injury, the 100 percent temporary total 
evaluation assigned by VA after the right knee replacement 
should not be considered a part of such work-related injury.  
The veteran has pointed to no law, regulation or court 
decision which supports his contention.  

After considering this argument, the Board finds that there 
is no authority in the law for compartmentalizing a 
disability into individual segments which are deemed to 
represent work-related disability versus non work-related 
disability for the purpose of applying the provisions of 
38 C.F.R. § 3.708.  For VA compensation purposes, it is clear 
that a preexisting service-connected disability is 
inseparable from a work-related aggravation of that 
disability, and that the prohibition against the payment of 
dual benefits applies.  See VETERANS BENEFITS ADJUDICATE 
MANUAL M21-1, Part IV, para. 20.19(a)(1) ["the term 'same 
disability' means disability resulting from the same disease 
or injury, including the increase in a preexisting disability 
caused by an on-the-job injury for which FECA and VA benefits 
are payable"].  

In summary, the Board finds that the veteran's claim must be 
denied based on application of the law.

Additional comment

The veteran contends that he made every possible effort to 
avoid the creation of an overpayment.  He states that after 
promptly notifying the RO of the FECA award, both he and his 
representative made an active effort to keep VA fully 
informed as to what was transpiring between him, the 
Department of Labor, and the United States Postal Service but 
that VA was nonresponsive and that consequently, the 
processing of the reduction was unduly delayed.  In the 
absence of a proper explanation by the VA, he contends, it 
was reasonable for him to believe that the award of 
compensation based on total disability after his filing of an 
election of FECA benefits was done with knowledge of the 
election and represented the correct amount of compensation 
that he should receive.  

The veteran has also alleged that a number of irregularities 
occurred during the processing of his election of FECA 
benefits, including the RO's failure to provide him with 
adequate information regarding the consequences of his 
election, the failure of the VA Regional Office in Denver to 
forward the original copy of the election form to Sioux City 
until October 1998, and the consequent delay in effectuating 
the reduction of compensation, resulting in enlargement of 
the overpayment created.  

These points are well taken, but they are not relevant to the 
question of whether the reduction was proper, since as 
explained above that matter is governed by law.  It appears 
that the veteran is in essence raising matters which are more 
properly considered in connection with the matter of waiver 
of overpayment indebtedness to VA, which has been discussed 
in the Introduction.  In particular, questions pertaining to 
fault and balancing of faults are specifically contemplated 
in the standard of equity and good conscience which is 
applied in waiver of overpayment cases.  See 38 C.F.R. 
§§ 1.963, 1.965. 

The Board intimates no conclusion, legal or factual, with 
respect to any waiver of overpayment claim brought by the 
veteran. 


ORDER

The claim for entitlement to payment of VA compensation 
benefits for a right knee disability without reduction based 
on receipt of benefits under FECA is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

